Title: To Thomas Jefferson from James Sullivan, 3 June 1807
From: Sullivan, James
To: Jefferson, Thomas


                         
                     Sir
                     
                            Boston 3d of June 1807
                        
                        In days of great adversity when I was surrounded inveterate enemies your notice  and sentiments inspired me with firmness and gave me support. They are vanquished—They
                            are fawning at my feet—The serpent is torpid with the cold, looking with but little hope for the return of the scorching
                            beams of federalism. In the days of my keen anguish I intruded upon you one imprudent letter at least, will you be so good
                            as to consign it, and if you please my other letters to the fire 
                  I am Sir with all respect
                        
                            James Sullivan
                            
                        
                    